Citation Nr: 1824431	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-31 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for status post right ankle reduction internal fixation.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1988 to September 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for status post right ankle open reduction internal fixation and assigned a noncompensable rating.  The Veteran filed a timely notice of disagreement (NOD) in March 2013.

In April 2014, the RO issued a statement of the case (SOC).  The Veteran indicated that he did not receive the SOC and the RO reissued the SOC in August 2014 so that it could be mailed to the Veteran's updated address.  The Veteran filed a timely substantive appeal by VA Form 9 (Appeal to the Board of Veterans' Appeals) in September 2014.  Therefore, the Board has jurisdiction over the claim.

On the Veteran's September 2014 VA Form 9, the Veteran requested a Travel Board hearing.  In October 2015, the Veteran indicated that he wished to withdraw his request to appear at a hearing before a Veterans Law Judge.  See October 2015 correspondence.  Thus, the Board deems the request for a hearing withdrawn.  38 C.F.R. § 20.704(e) (2016) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

Subsequent to the April 2014 SOC, additional evidence, to include VA and private treatment records, was associated with the Veteran's claims file.  However, as his claim is being remanded, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review the additional evidence.

In a June 2015 rating decision, the RO granted service connection for major depressive disorder and denied service connection for presbyopia, chronic fatigue syndrome, and obstructive sleep apnea.  The Veteran did not file a NOD; therefore, these issues are not before the Board. 

In a December 2017 rating decision, the RO continued a 50 percent evaluation for major depressive disorder and continued to deny service connection for posttraumatic stress disorder.  The Veteran's February 2018 NOD has been acknowledged by the RO in a February 2018 letter to the Veteran.  As the RO appears to be processing the NOD, these claims remain pending before the RO.

In March and April 2018, the Veteran filed claims of service connection for rheumatoid arthritis and gout.  The RO acknowledged the March 2018 claim in a March 2018 letter to the Veteran, but has not yet acknowledged the April 2018 claim.  As the RO must be given time to adjudicate and respond to the Veteran's claims, these claims remain pending before the RO. 

The issue of service connection for a kidney disability secondary to pain medications taken for his service-connected status post right ankle reduction internal fixation was raised by the Veteran in an October 2015 statement.  The Veteran also contends that his right ankle disability interferes with his employment.  The issues of service connection for a kidney disability secondary to pain medications taken for a service-connected right ankle disability and entitlement to a total disability rating based upon individual unemployability (TDIU) have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the claims, and the claims are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  The Veteran is advised, however, that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that an initial compensable rating is warranted for status post right ankle reduction internal fixation.  He further contends that his symptoms have worsened since his last VA examination.  See October 2015 correspondence.

The Veteran was last afforded a VA examination in August 2012.  The Board finds that this examination report is inadequate for rating purposes.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59. While the examiner recorded the Veteran's range of motion, the report does not specify whether testing was done for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Therefore, the examination report is ambiguous on whether these levels of testing were done.

Furthermore, nearly six years have elapsed since the last VA examination and the Veteran contends that his symptoms have worsened in severity.

Therefore, the Board concludes that a new VA examination is necessary to determine the current severity of the Veteran's status post right ankle reduction internal fixation.  

The most recent VA treatment records associated with the Veteran's claims file are dated in March 2018.  Therefore, any outstanding VA treatment records dated since March 2018, and any private treatment records identified by the Veteran, should be obtained and associated with the electronic claims file.  In addition, the record reflects that VA treatment records from July 2010 to August 2014 may be missing from the claims file.  See March 2018 CAPRI information request.  Although a request has been made for these records, there is no indication that these records have been associated with the claims file or a negative response received.  Therefore, upon remand, a follow-up attempt should be made to obtain and associate with the claims file VA treatment records from July 2010 to August 2014. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's claims file any VA treatment records dated from July 2010 to August 2014, and from March 2018, and any private treatment records identified by the Veteran.  Any requests made and negative responses received should be documented in the claims file. 

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected status post right ankle reduction internal fixation.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must conduct any testing deemed necessary and provide all findings.  The examiner must utilize the appropriate Disability Benefits Questionnaire. 

The examiner must pay particular attention to the following: 

(a)  The examination must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  The examiner should note at what degree motion of pain begins and ends. 

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c)  The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups and after repetitive use.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups and repetitive use, the examiner should explain why.  The examiner should note at what degree of motion pain begins and ends during flare-ups and after repetitive use.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




